DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-29 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 19, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (WO 2017/020090) in view of Takeuchi et al. (U.S. Patent # 4400305), and alternatively also in view of Boren et al. (U.S. Patent Publication # 2005/0074380), hereinafter referred to as “Reed”, “Takeuchi”, and “Boren” in the rejections below.
2TiO3 (metatitanic acid), hydrogen titanate (H2Ti3O7), or sodium titanate (NaTi3O7) (Paragraph [0029]) such that lithium ions are adsorbed thereon (Abstract; Paragraph [0028]).  The contacting occurs in a vessel (first reactor) (Paragraph [0021], see also Paragraph [0056] wherein the vessel is a centrifuge tube).  Prior to contacting, sodium carbonate (alkali) is added to the brine to buffer/maintain a pH ~6.5 (Paragraph [0055]).  The absorbent with adsorbed lithium ion is separated from the brine with a 0.45 micron microfiltration unit (solids separation unit) (Paragraph [0056]), and is regenerated (“decomplexing”) with an acidic solution of hydrochloric acid to produce an acidic lithium salt eluate solution (Paragraphs [0025, 0044]), strongly suggesting that regeneration can take place in two different vessels, especially in view of Paragraph [0045] which discusses various reaction vessels.  Additionally, Boren discloses that feeding loaded metal oxide sorbents into a separate regeneration vessel was known at the time the instant invention was effectively filed (claim 54).
Reed discloses sodium carbonate and addition of sodium hydroxide as a buffer to maintain the pH in the first reactor (Paragraph [0055]), but does not disclose ammonia/ammonium hydroxide. 
Takeuchi teaches that sodium hydroxide and ammonium hydroxide can be used equivalently to increase/adjust the pH in sorbent systems (Column 5, lines 27-31). 
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Additionally, The teachings of Takeuchi would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one method for the other in a process of raising the pH of water treated by sorbents. The substitution of equivalents requires no express suggestion. See MPEP 2144.06.II.
With respect to claim 3, Reed discloses that the 0.2 mol/dm-3 HCl solution is added to a sample of the absorbent comprising lithium ions (Paragraph [0044]); it appears to be clear that the concentration of acid remains constant, although specifically determining that the acid concentration remains constant is not disclosed.  It is unclear to the Examiner how it would even be feasible to determine fluctuations in acid concentration in a brine solution, which contains many dissolved ionic species at significant concentrations. 
With respect to claims 4-6, Reed discloses that the 0.2 mol/dm-3 HCl (0.2 M) solution is used, which is slightly above the recited “less than 0.1 M”; however, 0.2 M HCl is substantially close to “less than 0.1 M” of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  Moreover, the Examiner submits that it is well within the skill and knowledge of the ordinary artisan to have determined the optimum value of a cause effective variable such as concentration of HCl (and therefore its pH as it is a strong acid) used to perform the elution through routine experimentation in the absence of a showing of criticality. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990), as a slightly more concentrated HCl solution would In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 9-11 and 21, Reed discloses an adsorbent size of 100-200 nm (Paragraph [0062]), and therefore does not teach the range in recited sizes or the classifying step of claim 21; however, this recited size ranges do not appear to be critical to the selective removal of lithium (Paragraph [0094]).  Additionally, it is submitted that 200 nm (top of disclosed range of Reed) is substantially close to that of the instant claims, lower bounds of 400 and 500 nm. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).
Regarding claims 13-15, 24, and 25, Reed does not specifically disclose contacting the lithium ion complex with water before or after decomplexing or adding the dilute acid water wash and concentrated acid to the second reactor as claimed; however, Reed teaches that lithium was 100% extracted from the absorbent (Paragraph [0044]).  These wash steps do not appear to be critical to the elution of lithium.
Regarding claim 16, Reed teaches that the acid is in contact with the sample of absorbent comprising lithium ions for 24 hours, and therefore does not teach a contact time of less than 1 hr; however, there is no evidence that this time is critical to the process.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Reed teaches that lithium was 100% extracted from the absorbent (Paragraph [0044]). 
prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  There is no evidence indicating such dosages are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 22, Reed/Boren discloses filtering the lithium-bearing adsorbent (sieve) to remove from the brine (dewatering), which the Examiner submits is consistent with “a moisture content of less than 90% by weight” before decomplexing.  
With respect to claim 23, Reed/Boren discloses reusing the regenerated adsorbent sieve (Paragraph [0049]), which necessarily involves returning it to the “first vessel”.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (WO 2017/020090) in view of Takeuchi et al. (U.S. Patent # 4400305), and alternatively also in view of Boren et al. (U.S. Patent Publication # 2005/0074380) as applied to claim 1 above, and evidenced by SDWF (“Ultrafiltration, Nanofiltration and Reverse Osmosis”, Pages 1-6, accessed online on 23 December 2020 at https://www.hinesburg.org/water-project/safewaterdotorg-info-nano-and-ultrafiltration-reverse-osmosis.pdf, or, in the alternative, further in view of Chung et al. (U.S. Patent Publication # 2005/0119350), hereinafter referred to as “Reed”, “Takeuchi”, “Boren”, “SDWF”, and “Chung” in the rejections below.
With respect to claim 17, Reed discloses that filtration can be used to remove the absorbent with absorbed lithium ions from the brine (Paragraphs [0056, 0119]), and in fact uses a 0.45 micron filter for the removal (Paragraph [0056]), but does not specifically teach that the 
Assuming that the Examiner’s position above is incorrect, the rejection is continued below in view of Chung.
Chung teaches addition of lithium absorbent to an ultrafiltration membrane (Abstract; Paragraph [0042, 0051]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the sorbent of Reed to the ultrafiltration membrane of Chung because Reed teaches that various vessels and configurations can be used to with the disclosed invention (Paragraph [0045]), and because Chung discloses that the ultrafiltration membrane provides physical and chemical stability, facilitates handling, allows for selectively adsorbing lithium ion only with increased adsorption capacity (Paragraphs [0012, 0013], see also Paragraph [0070], which discloses that 28 mg Li is removed from seawater per gram absorbent by embodiment 1, Lithium Absorbent using Ultrafiltration (see Paragraph [0057]).  
Regarding claim 18, Reed/Takeuchi/Boren/SDWF or Reed/Takeuchi/Boren/Chung discloses rotary mixing (agitation) to mix the lithium sieve with the lithium-containing brine (see Reed: Paragraph [0056]), and therefore does not disclose agitation with air. The teachings of Reed/Boren/SDWF or Reed/Boren/Chung would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one method for the other in a process of mixing. The substitution of equivalents requires no express suggestion. See MPEP 2144.06.II.

It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). In this case, Chung does not specify the workable ranges for flux, but a flux is inherent to the use of ultrafiltration membranes (i.e., the general conditions of the claim).  It would not be inventive to discover the workable ranges by routine experimentation of the invention taught by Chung absent evidence of criticality.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (WO 2017/020090), and alternatively also in view of Boren et al. (U.S. Patent Publication # 2005/0074380), hereinafter referred to as “Reed” and “Boren” in the rejections below.
Regarding claim 29, Reed teaches a process for the extraction of lithium from a brine, wherein the (lithium-bearing) brine (Paragraph [0017]) is contacted with a hydrated titanium adsorbent (lithium ion sieve comprising an oxide of titanium) having the formula H2TiO3 (metatitanic acid), hydrogen titanate (H2Ti3O7), or sodium titanate (NaTi3O7) (Paragraph [0029]) such that lithium ions are adsorbed thereon (Abstract; Paragraph [0028]).  The contacting 
Reed discloses a 1 M NaOH solution, wherein 1 mole NaOH is about 40 g and considering the density of water of about 1 g/mL or 1000g per 1000mL or 1L; 40g NaOH/1000g water is 0.04 % w/w, consistent with “less than 8% w/w”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        21 May 2021